DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Andrew DeLizio on 7/20/2022.
	The application has been amended as follows: 
1.  (Currently Amended) A method comprising:
receiving nuclear magnetic resonance (NMR) data downhole from a downhole logging tool to produce received NMR data associated with a subsurface formation;
processing the received NMR data to produce processed NMR data;
compressing the processed NMR data;
[[a]]selecting a binary formatting option from a group of binary formatting options based on a total porosity value of the subsurface formation;
applying the selected binary formatting option to the processed NMR data to produce binary data;
transmitting the binary data uphole;
receiving the binary data uphole;
decompressing the received binary data to produce uncompressed data; and
processing the uncompressed data uphole.
2. (Previously Presented) The method of claim 1, wherein processing the uncompressed data includes:
inverting the uncompressed data to produce inverted data; and
transforming the inverted data to produce transformed data.
3. (Currently Amended) The method of claim 1, wherein:
processing the received NMR data includes scaling before or after compressing.
4. (Previously Presented) The method of claim 1 wherein applying the selected binary formatting option includes including a designator to indicate the identity of the selected binary formatting option to the binary data.
5.  (Previously Presented) The method of claim 1 wherein each of the group of binary formatting options specifies a designator field having a designator field number of bits and a plurality of data values, wherein the designator field identifies a number of bits associated with each data value, wherein sums of the designator field number of bits and the number of bits associated with each data value produces a total number of bits for each binary formatting option.
6.  (Currently Amended) The method of claim 1 wherein the group of binary formatting options are each arranged with the assumption that processing the received NMR data includes delta compression.
7.  (Previously Presented) The method of claim 1 wherein the group of binary formatting options is contained in a binary formatting option selection table and wherein scaling is performed using a scaling table associated with the binary formatting option selection table, wherein the binary formatting option selection table comprises a plurality of data fields and wherein the scaling table includes a scalar counterpart for each of the plurality of data fields, wherein each scalar is selected to scale a maximum value expected for a data field to a maximum number of bits available for that data field.
8.  (Previously Presented) The method of claim 1 wherein the group of binary formatting options is contained in a binary formatting option selection table.
9.  (Previously Presented) The method of claim 8 wherein the binary formatting option selection table is loaded on the downhole logging tool before the downhole logging tool is deployed in a borehole.
10. (Currently Amended) A non-transitory machine-readable medium including program code executable on one or more processors, the program code comprising instructions to: 
receive[[ing]] nuclear magnetic resonance (NMR) data downhole from a downhole logging tool to produce received data associated with a subsurface formation;
process[[ing]] the received NMR data to produce processed NMR data;
compress[[ing]] the processed NMR data;
select[[ing]] a binary formatting option from a group of binary formatting options based on porosity value of a subsurface formation; 
apply[[ing]] the selected binary formatting option to the processed NMR data to produce binary data;
transmit[[ting]] the binary data uphole;
receive[[ing]] the binary data uphole;
decompress[[ing]] the received binary data to produce uncompressed data; and
process[[ing]] the uncompressed data uphole.
11. (Currently Amended) The computer program of claim 10 wherein processing the uncompressed data further includes instructions to:
inverting the uncompressed data to produce inverted data; and 
transforming the inverted data to produce transformed data.
12.  (Currently Amended) The computer program of claim 10 wherein[[:]] the instructions to
processing the received data include[[s]] instructions to scaling before or after compressing.
13.  (Currently Amended) The computer program of claim 10 wherein the instructions to apply[[ing]] the selected binary formatting option include[[s]] instructions to include[[ing]] a designator to indicate the identity of the selected binary formatting option to the binary data.
14. (Currently Amended)  The computer program of claim 10 wherein each of the group of binary formatting options to specify[[ies]] a designator field having a designator field number of bits and a plurality of data values, wherein the designator field to identify[[ies]] a number of bits associated with each data value, wherein sums of the designator field number of bits and the number of bits associated with each data value to produce[[s]] a total number of bits for each binary formatting option.
15.  (Previously Presented) The computer program of claim 10 wherein the group of binary formatting options are each arranged with the assumption that processing the received data includes delta compression.
16.  (Currently Amended) The computer program of claim 10 wherein the group of binary formatting options is contained in a binary formatting option selection table and wherein the instructions to scale[[ing]] [[is]]include instructions to use[[using]] a scaling table associated with the binary formatting option selection table, wherein the binary formatting option selection table comprises a plurality of data fields and wherein the scaling table includes a scalar counterpart for each of the plurality of data fields, wherein each scalar is selected to scale a maximum value expected for a data field to a maximum number of bits available for that data field.
17.  (Currently Amended) A system comprising:
a nuclear magnetic resonance (NMR) tool;
a control unit coupled to the NMR tool to control the NMR tool; and
a downhole processor coupled to the NMR tool and the control unit configured to execute program code comprising instructions to
receive[[ing]] data downhole from the NMR tool to produce received NMR data;
process[[ing]] the received NMR data to produce processed NMR data associated with a subsurface formation;
compress[[ing]] the processed NMR data;
select[[ing]] a binary formatting option from a group of binary formatting options based on a porosity value of the subsurface formation
apply[[ing]] the selected binary formatting option to the processed data to produce binary data;
transmit[[ting]] the binary data uphole;
receive[[ing]] the binary data uphole;
decompress[[ing]] the received binary data to produce uncompressed data; and
processing the uncompressed data uphole.
18.  (Currently Amended) The system of claim 17 wherein the instructions to [[:]]process[[ing]] the received data include[[s]] instructions to [[ ]]scale[[ing]] the received data before or after compressing.
19.  (Currently Amended) The system of claim 17 wherein the instructions to apply[[ing]] the selected binary formatting option include[[s]] instructions to include[[ing]] a designator to indicate the identity of the selected binary formatting option to the binary data.
20.  (Previously Presented) The system of claim 17 wherein each of the group of binary formatting options specifies a designator field having a designator field number of bits and a plurality of data values, wherein the designator field identifies a number of bits associated with each data value, wherein sums of the designator field number of bits and the number of bits associated with each data value produces a total number of bits for each binary formatting option.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the references cited on PTO-892 form, alone or in combination form, fail to disclose a method comprising: receiving nuclear magnetic resonance (NMR) data downhole from a downhole logging tool to produce received NMR data associated with a subsurface formation; processing the received NMR data to produce processed NMR data; compressing the processed NMR data; selecting a binary formatting option from a group of binary formatting options based on a total porosity value of the subsurface formation; applying the selected binary formatting option to the processed NMR data to produce binary data; transmitting the binary data uphole; receiving the binary data uphole; decompressing the received binary data to produce uncompressed data; and processing the uncompressed data uphole (highlighted for emphasis).
Claims 2-9 depend upon that of Claim 1, and require all of the limitations of Claim 1, therefore Claims 2-9 are too considered as allowed in view of their dependency. 
Regarding Claim 10, the references cited on PTO-892 form, alone or in combination form, fail to disclose a non-transitory machine-readable medium including program code executable on one or more processors, the program code comprising instructions to: receive nuclear magnetic resonance (NMR) data downhole from a downhole logging tool to produce received data associated with a subsurface formation; process the received NMR data to produce processed NMR data; compress the processed NMR data; select a binary formatting option from a group of binary formatting options based on porosity value of a subsurface formation; apply the selected binary formatting option to the processed NMR data to produce binary data; transmit the binary data uphole; receive the binary data uphole; decompress the received binary data to produce uncompressed data; and process the uncompressed data uphole (highlighted for emphasis). 
Claims 11-16 depend upon that of Claim 10, and require all of the limitations of Claim 10, therefore Claims 11-16 are too considered as allowed in view of their dependency. 
Regarding Claim 17, the references cited on PTO-892 form, alone or in combination form, fail to disclose a system comprising: a nuclear magnetic resonance (NMR) tool; a control unit coupled to the NMR tool to control the NMR tool; and a downhole processor coupled to the NMR tool and the control unit configured to execute program code comprising instructions to: receive data downhole from the NMR tool to produce received NMR data; process the received NMR data to produce processed NMR data associated with a subsurface formation; compress the processed NMR data; select a binary formatting option from a group of binary formatting options based on a porosity value of the subsurface formation; apply the selected binary formatting option to the processed data to produce binary data; transmit the binary data uphole; receive the binary data uphole; decompress the received binary data to produce uncompressed data; and processing the uncompressed data uphole (highlighted for emphasis).
Claims 18-20 depend upon that of Claim 17, and require all of the limitations of Claim 17, therefore Claims 18-20 are too considered as allowed in view of their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to data formatting techniques for transmitting encoded information in downhole logging systems and method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858



/SEAN CURTIS/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858